Citation Nr: 1129682	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO. 07-17 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for a service-connected shell fragment wound scars of the left lower extremity.

2.  Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss, prior to May 8, 2007.

3. Entitlement to an initial, compensable disability rating for service-connected bilateral hearing loss, from May 8, 2007.

4. Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disorder. 

5. Entitlement to service connection for a low back disorder. 

6. Entitlement to service connection for a right elbow disorder.

7. Entitlement to service connection for a heart disorder, claimed as heart disease 
and a history of strokes, and including coronary artery disease (CAD).

8. Entitlement to service connection for hypoglycemia, including as secondary to herbicide exposure.

9. Entitlement to service connection for an eye disorder, claimed as vision loss, including refractive error presbyopia.

10. Entitlement to service connection for a bilateral knee disorder. 

11. Entitlement to service connection for headaches.

12. Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran had active service from August 1967 until October 1971. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the Board in May 2011. 

The Board notes that a June 2007 rating decision granted a 10 percent disability rating for the shell fragment wound scars of the left lower extremity. The Veteran has not withdrawn his claim and is presumed to be seeking the maximum benefit allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The August 2005 rating decision also included decisions on other issues. However, the Veteran only perfected appeals in regards to those listed herein. The Veteran did not file a notice of disagreement (NOD) with the claims for tinnitus, the right hand scar, shin splints, the left ankle, varicose veins, allergies, and unemployability. The Veteran also did not file a substantive appeal in regards to the heat stroke and left elbow claims. 

The Board notes that the August 19, 2005 rating decision denied claims for service connection headaches and a right ankle disorder. The Veteran filed a NOD in regards to these claims in an August 2006 statement. These issues were not identified as issues on appeal at the time of the May 17, 2011 Board Hearing. Indeed, to date the Veteran has not been issued a Statement of the Case (SOC) for those issues.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

In the May 2011 Board hearing, the Veteran reported that there were also non-scar residuals of the shell fragment wound of the left lower extremity, which the Veteran appears to indicate is the worsening of his residuals of that shell fragment wound, rather than the scar. At that time, he reported that he had diminished sensation and nerve damage of the leg. A November 5, 2007 letter from F.G., D.C., also noted that the Veteran's retained shrapnel of the left lower extremity caused numbness of the left foot. However, this matter is not before the Board because it has not been prepared for appellate review. Accordingly, this matter is REFERRED to the RO for appropriate action.

The issues of an increased rating for bilateral hearing loss, from May 8, 2007, and service connection for a heart disorder, low back disorder, right elbow disability, bilateral knee disorder, headaches, and a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's shell fragment wound scars of the left lower extremity are manifested by a painful scar, but are not of a compensable size or a compensable loss of range of motion

2. The Veteran's bilateral hearing loss is manifested by Level II hearing acuity bilaterally, prior to May 8, 2007. 

3. A final March 1972 rating decision denied a claim for service connection for a back disorder.

4. The evidence associated with the claims file since the March 1972 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 

5. The Veteran's refractive error is not a disability for VA purposes.

6. The Veteran does not currently have an eye disability for which service connection can be granted. 

7. No disability manifested by hypoglycemia has been diagnosed; hypoglycemia is a laboratory finding not service connectable in and of itself.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for a shell fragment wound scars of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5312-7804 (2010).

2. The criteria for an initial, compensable disability rating for bilateral hearing loss, prior to May 8, 2007, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

3. The March 1972 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4. Evidence received since the March 1972 rating decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5. The criteria for the establishment of service connection for an eye disorder, including refractive error presbyopia, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.309, 3.311 (2010).

6. The criteria for service connection of hypoglycemia have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In this decision, the Board reopens the claim for service connection for a back disorder. In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to that claim is unnecessary.

Concerning the increased rating appeals arise from a disagreement with the initial evaluations following the grants of service connection for a shell fragment wound scar of the left lower extremity and bilateral hearing loss. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. The letter informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease. He was also informed that VA would seek to provide federal records. Finally, he was informed that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.
 
With respect to the Dingess requirements, in May 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Although the notice provided addressing the rating criteria and effective date provisions were not provided until May 2008, the claims were subsequently readjudicated in a June 2008 Supplemental Statement of the Case. Thus any timing error was cured by the readjudication of the claims.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The Board notes that although the Veteran's service treatment records and most recent VA medical records are not associated with the claims file, the claims decided herein are being denied on a separate basis under the law and would be denied regardless of the findings of those records. As such, the Veteran is not prejudiced by the failure to obtain those records. 

The RO has obtained VA outpatient treatment records relevant to the currently decided claims and the Veteran has submitted medical evidence and lay statements. Additionally, in regards to the private medical records of Dr. J.L, an August 2005 Report of Contact indicates that the RO contacted the Veteran in regards to that medical provider and the Veteran essentially informed them that he did not know the current whereabouts of the provider. All other pertinent, identified private medical records for which the Veteran has submitted authorizations have been obtained and associated with the claims file. He was also provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. 

In addition, he was afforded a VA medical examination for the eye in September 2006, which provided specific medical opinions pertinent to the issue appeal. The Board also notes that although the Veteran was not provided a VA examination in regards to the hypoglycemia claim, it involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Additionally, although the Veteran has claimed that his shell fragment wound scar of the left lower extremity has worsened in severity in his May 2011 Board hearing, the Veteran's statements as to how it worsened appear to relate to a disorder separate from the scar itself, for the related muscle injury caused by the shell fragment wound.  That muscle injury has been referred to the RO for further development.  As the Veteran is already at the maximum rating possible for his painful scar and he has not indicated a worsening specifically related to that disability, he is not prejudiced by the failure to obtain another VA examination.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999). A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Shell Fragment Wound Scars of the Left Lower Extremity

The Veteran is service-connected for shell fragment wound scars of the left lower extremity and contends that it warrants a disability rating in excess of the 10 percent disability rating previously granted him, by the June 2007 rating decision, under Diagnostic Code 5312-7802. 

The criteria for rating the skin were amended effective August 30, 2002. Since the Veteran's claim was received after August 30, 2002 change, his scar will not be evaluated under the criteria in effect prior to August 30, 2002. See VAOPGCPRC 3-00. 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were also amended in October 2008. The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008, or if the Veteran has requested review under the new regulations. See 73 Fed. Reg. 54708 (September 23, 2008). Therefore, the October 2008 version of the schedular criteria is inapplicable.

The Veteran received a VA examination in June 2005. The examiner noted that approximately 3 centimeters from the patella there was a 3.0 x 0.2 cm white plaque, with no real pain on examination and no underlying tissue loss. The examiner found it to be hyperpigmented, mildly raised, stable, and superficial, with no inflammation, edema, or keloid formation. The examiner also noted a second scar on the left lower extremity that was atrophic, hypopigmented 1.5 x. 1.0 cm scar, with not much pain on palpation. The examiner found no real adherence to underlying tissue and that it was a stable scar with mildly atrophic and superficial to mildly deep. The examiner found no inflammation, edema, or keloid formation; it was hypopigmented, which is a little lighter in color.



The Veteran received another VA examination for his scars in May 9, 2007. The examiner noted that the Veteran sustained a fragment in the left lower leg, a fragment of which was left in the left. The Veteran reported intermittent pain that occurred when walking and standing. The examiner noted a length and width of 1 x 0.25 inches, with discomfort with palpation. The examiner also noted adherence to underlying tissue and a foreign body that lies underneath the skin. The examiner found the texture of the skin to be normal and not unstable, though it was slightly elevated secondary to the foreign body underneath the scar. The examiner further noted that the scar was slightly hypopigmented, with no keloid formation. The examiner diagnosed the Veteran with a healed left lower leg scar with residual, status post shrapnel injury with residuals.

The Veteran also received a VA joints examination on My 17, 2007. That examiner noted a well-healed scar on the anterolateral surface of the left lower extremity of 1.0 x 0.25 inches, with no adherence to underlying tissue, inflammatory changes, adhesions, or tenderness. The examiner also noted normal sensation at that wound site and that the wound was completely healed, without any evidence of inflammatory changes. 

Diagnostic Code 7800 provides ratings for scars of the head, face, or neck. As the current claim is in regards to a scar to the left lower extremity, that code is not applicable in the present case.

Diagnostic Code 7801 provides ratings not of the head, face, or neck that are deep and nonlinear. Diagnostic Code 7802 provides ratings for scars that are superficial and nonlinear. A superficial scar is one not associated with underlying soft tissue damage. See, e.g., 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  As the May 9, 2007 VA examiner found him to have a deep scar, Diagnostic Code 7801 would be the one applicable. However, that criterion requires a minimum area or areas of 6 square inches (39 sq. cm) but less than 12 square inches (77 sq cm) to warrant a compensable rating, which none of the VA examinations found as the area of the scar. That disability rating thus does not apply to the present claim.


Under Diagnostic Code 7805, scars may be rated based on limitation on function of the part affected. 38 C.F.R. § 4.118. The scar is not over a joint, though close to the patella; however, neither the Veteran nor the examiners have indicated that there is a limitation of function due to the scar itself, so as to indicate a loss of motion rating should be applicable.

However, under Diagnostic Code 7804, a 10 percent can be assigned for one or two scars which are unstable or painful. Higher ratings would only be applicable for a higher number of scars, and the Board notes that the June 2005 VA examiner only noted 2 scars of the left lower extremity; the other scar was a different injury to the right hand, which has been separately rated. A disability rating in excess of 10 percent would thus be applicable in the present case, which is the percentage rating already granted him for his service-connected shell fragment wound scars of the left lower extremity.

As previously noted, a prior rating decision granted the Veteran a 10 percent disability rating under Diagnostic Codes 5312-7802, which would be for superficial and nonlinear scars not to the head, face, or neck. The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the more appropriate Diagnostic Code to characterize the disability is under Diagnostic Code 7804 for a painful scar, rather than the previously used Diagnostic Code 7802 for superficial and linear scars. As previously noted, the examiner found the Veteran to have a painful scar, that was deep, not superficial, and of an area less than applicable for a compensable rating under either Diagnostic Code 7802 or 7801. Thus, the Board finds that a 10 percent disability rating is continued for the shell fragment wound scar of the left lower extremity, but under Diagnostic Code 5312-7804, rather than Diagnostic Code 5312-7802.

Bilateral Hearing Loss Claim

The Veteran contends that his bilateral hearing loss is more severe than indicated by the noncompensable disability rating previously granted him. He has submitted numerous lay statements, including from J.R. and D.M., indicating that he has difficulty understanding speech in person or on the phone. The Veteran was previously granted service connection for bilateral hearing loss in an August 19, 2005 rating decision, from April 21, 2005. As will be discussed in the Remand section of this decision, the Veteran's claim in regards to the period after May 8, 2007 will not be adjudicated in this decision.

Hearing impairment is rated by mechanical application of the rating criteria. Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b). The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4. This average is used in all cases to determine the Roman numeral designation for hearing impairment. 38 C.F.R. § 4.85(d). 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. That numeral will then be elevated to the next higher Roman numeral, with each ear evaluated separately. 

On Table VII, the horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. When hearing loss is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral designation of I. 38 C.F.R. §§ 3.383, 4.85(f). The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). 

A VA examination was provided on August 3, 2005, in compliance with applicable VA regulations. The Veteran reported difficulty following dialogue at the movies. The audiological evaluation found pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
10
45
45
27.5
LEFT
5
25
55
65
37.5

The Veteran's CNC speech recognition scores were 96 percent for the right ear and 100 percent for the left ear. The right ear had an average decibel loss of 27.5 and the left ear had an average of 37.5. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level I hearing bilaterally. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

Another VA examination was provided on May 8, 2007, in compliance with applicable VA regulations. The Veteran reported difficulty following conversations and at the movies. The audiological evaluation found pure tone thresholds, in decibels, as follows:








HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
10
15
50
50
31.25
LEFT
10
30
55
65
40

The Veteran's CNC speech recognition scores were 88 percent bilaterally. The right ear had an average decibel loss of 31.25 and the left ear had an average of 40. Under 38 C.F.R. § 4.85, using Table VI, these findings correspond to Level II hearing bilaterally. After plotting the hearing loss findings on Table VII, the Veteran is found to warrant a noncompensable rating evaluation. 

The provisions of 38 C.F.R. § 4.86, for ratings based on exceptional patterns of hearing impairment, are not applicable in this case. The May 8, 2007 VA examination did not demonstrate puretone thresholds at each of the four specified frequencies of 55 decibels or more in either ear. 

Even taking into account the findings of worse levels of hearing of the later VA examination, the record does not indicate that the Veteran warrants a compensable disability rating.

The Veteran's representative has argued that the audiological evaluation conducted in the VA examination in part, because it had not taken into account the full effect of the Veteran's disability upon his ordinary activities. It was also argued that audiometric testing used by VA does not equate to testing, or evaluating, the effects of the Veteran's bilateral hearing loss on his ability to perform ordinary activities. 

The Court of Appeals for Veterans Claims recently held that VA's policy of conducting all audiometry testing of hearing loss claimants in a sound-controlled room is valid. The Court found that there was no expert medical evidence demonstrating that an audiometry test conducted in a sound- controlled room produces inaccurate, misleading, or clinically unacceptable test results. Moreover, there was no evidence of the existence of any alternative testing method available. 
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for a compensable disability rating for the service-connected bilateral hearing loss, prior to May 8, 2007, is denied. 

Extra-Schedular Consideration

Finally, neither disability warrants referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disabilities; however the Veteran simply does not meet those criteria. 

New and Material Evidence Claim

The Veteran seeks to reopen a previously denied claim for service connection for a back disorder. A review of the record indicates that the Veteran was previously denied service connection for that disorder in a March 1972 rating decision. The Veteran did not file a Notice of Disagreement and the rating decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

The RO appears to have reopened the Veteran's claim. However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless any RO action. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The March 1972 rating decision denied the Veteran's claim by finding that there were no residuals to the Veteran's claimed in-service back injury. The record currently indicates that the Veteran has a current diagnosis of a back disorder. For example, a July 12, 2007 VA MRI of the spine found mild levoscoliotic deformity of the lumbar spine and mild lower thoracic spine kyphosis. A January 17, 2007 letter from F.G., D.C., also noted that based on a review of x-rays, the examiner found the lateral or side aspect of the lumbar spine to reveal significant narrowing of the intervertebral foramen creating facet syndrome where the joints in the posterior portion of the vertebrae are jammed together. The Veteran also submitted testimony at his hearing as to the chronicity of his back pain, and a lay statement from O.B., dated in August 2006, which attested to witnessing the Veteran being treated with pain killers for a back injury in service, following a night jump exercise.

The evidence submitted since the March 1972 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material. The record indicates that the Veteran had an in-service back injury and that he has a currently diagnosed back disorder.

In a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening than for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination. The Veteran has presented new evidence of a current back disorder, new lay evidence of in-service injury, and reports of chronicity. Thus, the claim should be reopened. Accordingly, the Board finds that the claim for service connection for a back disorder shall be reopened. 

Service Connection Applicable Law 
 
Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a disease or injury, or had a preexisting injury aggravated, in the line of duty of his active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if all the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Vision Loss Claim

In his April 2004 statement, the Veteran reported that he had two injuries to his right eye including a training accident with a BB and falling and hitting concrete in Vietnam. In a VA Form 21-4142, he reported that he had binocular eye dysfunction, astehnopia, blurring vision, myopia, and astigmatism. 

A September 8, 2005 VA eye examination note reported that the Veteran informed the examiner of a history of eye trauma. The examiner found the Veteran to have a history of ocular trauma without sequellae and diagnosed him with presbyopia and in need of new reading glasses. VA medical records are otherwise generally negative as to complaints of, or treatment for, an eye disorder, as noted in a November 30, 2004 VA medical record finding no blurred vision/diplopia. 

The Veteran received a VA eye examination in April 2007. The Veteran reported that his vision has worsened since about 1981 when he received glasses. The examiner noted a history of three ocular traumas, including the removal of a foreign body from the right eye, and detonations from an explosion in service, and falling off a truck and breaking his glasses. The examiner found the Veteran to have refractive error presbyopia and found no evidence of trauma. The examiner determined that the Veteran had non-disabling refractive error only and that the refractive error presbyopia was less likely as not related to service. 



The record indicates that the Veteran's only has a current diagnosis for refractive error presbyopia in regards to his eyes. Although the Veteran has claimed to have other eye disorders, the medical evidence of record does not indicate that his medical examiners have found those disorders to be currently present. Although the Veteran can provide testimony as to his own experiences and observations, the factual question of if his disorder can be attributed to service is a medical question, requiring a medical expert. The Veteran is not competent to render such an opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). The Veteran does not have the requisite special medical knowledge necessary for such opinion evidence.

Additionally, to the extent that the Veteran may be claiming that a doctor told him that he has eye disorders other than presbyopia, in Robinette v. Brown, 8 Vet. App. 69 (1995) it was held that a layman's account of what a physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute "medical" evidence. See also Warren v. Brown, 6 Vet. App. 4, 6 (1993).

The medical evidence of record indicates that the only chronic eye disorders that the Veteran current has is presbyopia of both eyes. However, presbyopia is a refractive error, as indicated by the April 2007 VA examination. (See also http://www.merck.com/mmpe/sec09/ch099/ch099a.html). Under the law, refractive error is not subject to service connection. See 38 C.F.R. § 3.303(c). In claims for service connection for refractive errors (i.e., presbyopia) the law is dispositive, the claims must be denied because of lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).

In light of the foregoing, the preponderance of the evidence of record is against the claim; the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). Consequently, the Veteran's claim for service connection for an eye disorder, including refractive error presbyopia, is denied. 




Hypoglycemia Claim

In an April 2004 statement, the Veteran reported a long history of hypoglycemia as a pre-diabetes state.  The record also appears to indicate that the Veteran contends that he developed hypoglycemia due to herbicide exposure in Vietnam.

The evidence of record does not indicate that the Veteran has a current diagnosis of hypoglycemia. VA and private medical records of record do not include a diagnosis of hypoglycemia. Indeed, an August 16, 2006 VA medical record, which included an analysis of lab results that included his glucose level, did not diagnose him with hypoglycemia. A threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, even if, for the sake of argument, the Board were to find the Veteran to currently have hypoglycemia, hypoglycemia is a laboratory finding and not a "disability" for purposes of compensation benefits. The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity. Allen v. Brown, 7 Vet. App. 439, 448 (1995). See also 61 Fed. Reg. 20,440 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.); Jackson v. Shinseki, 2011 WL 2356366 (2011) (non-precedential opinion finding that there was no current diagnosis of a disability in claim for service connection for 
diabetes mellitus although there was a medical finding of hypoglycemia).

Given that the Veteran does not have a current diagnosis of hypoglycemia and service connection for hypoglycemia cannot be granted in any case as it is a laboratory finding, a discussion of whether it developed due to the Veteran's conceded herbicide exposure in Vietnam is unnecessary.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for service connection for hypoglycemia is denied. 


ORDER

An evaluation in excess of 10 percent for shell fragment wound scars of the left lower extremity is denied. 

A compensable evaluation for bilateral hearing loss, prior to May 8, 2007, is denied. 

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a back disorder is granted. The appeal is granted to this extent only. 

Service connection for an eye disorder, claimed as vision loss, including refractive error presbyopia, is denied. 

Service connection for hypoglycemia is denied.


REMAND

The Veteran contends that he has a heart disorder attributable service, to include as due to herbicide exposure in Vietnam.  The Veteran also contends that during service he injured his bilateral knees, right elbow, and right ankle. He further contends that he has headaches due to service and that his bilateral hearing loss has worsened since his last VA examination. 

As an initial matter, the Board notes that the August 19, 2005 rating decision denied claims for service connection headaches and a right ankle disorder. The Veteran filed a NOD in regards to these claims in an August 2006 statement. To date, the Veteran has not been issued a Statement of the Case (SOC) for those issues, and under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

In regard to the Heart disorder claim, in an April 2004 statement, the Veteran claimed to have a heart disorder, specifically heart disease, with a history of heart attacks and stroke, due to service. 

The record indicates that the Veteran served in Vietnam, as indicated by his Vietnam Service Medal, Vietnam Campaign Medal, and numerous other medals, including a Purple Heart, Silver Star, Combat Infantryman Badge, Bronze Star Medal, Bronze Star Medal with a V Device, Army Commendation Medal, Parachute Medal, Air Medal, Gallantry Cross with Silver Star, Parachute Badge, Three Overseas Bars, and National Defense Service Medal. The Board notes that given the medals awarded him, the indication of his foreign service on his DD 214, and the Veteran's reports, that the Veteran served in Vietnam between January 9, 1962 and May 7, 1975, at which time herbicides were used in Vietnam, as noted in 38 C.F.R. § 3.307(a)(6).

The law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii). Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an herbicide agent during active service, listed diseases shall be service-connected if the requirements of § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

Since the Veteran's claim has been before the Board, the law regarding presumptive diseases has changed. Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents. Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). Note 3 at the end of § 3.309 notes that "For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."

The evidence of record, which includes evidence of a heart disorder, does not conclusively indicate that the Veteran suffers from ischemic heart disease, which would afford the Veteran entitlement to presumptive service connection.  The board takes note of a November 30, 2004, VA outpatient treatment record indicates the Veteran is known to have coronary artery disease and 2 myocardial infarctions.  However, while subsequent VA cardiological consultation studies in May 2008 and February 2001 reported preliminary diagnoses of old myocardial infarction and coronary artery disease, respectively, such studies did not find report a conclusion that the Veteran had coronary artery disease or other manner of ischemic heart disease.  Rather, there was diastolic dysfunction and mitral valve calcification, which does not necessarily indicate the existence of ischemic heart disease.   

The Board notes that the Veteran has not been afforded a comprehensive VA cardiovascular examination to assess the nature and etiology of the Veteran's claimed heart disorder.  In view of the fact that the evidence reveals some pathology affecting the heart, and considering the Veteran's history of service in Vietnam affording him the presumption of exposure to herbicides, the Board finds that such an examination is necessary to fully and fairly adjudicate the Veteran's claim38 U.S.C.A. § 5103A(d).   

In regards to the bilateral hearing loss claim, from May 8, 2007, the Board notes that in the May 2011 Board hearing the Veteran claimed that his hearing loss had worsened since his last VA examination in May 2007. The record also indicates that the Veteran's hearing has worsened from his August 2005 VA examination to the May 2007 one. As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his disability, from May 8, 2007, the date of his last VA examination. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Board has also reopened the Veteran's claim for a back disorder. The Veteran has a current back disorder, as noted by a July 12, 2007 VA spine MRI finding mild levoscoliotic deformity of the lumbar spine and mild lower thoracic spine kyphosis, and a January 17, 2007 letter from F.G., D.C., noting that x-rays revealed significant narrowing of the intervertebral foramen creating facet syndrome where the joints in the posterior portion of the vertebrae are jammed together. A January 2007 letter from Dr. J.G.G. noted that the Veteran had chronic low back pain that began about 20 years ago after an automobile accident. However, the Veteran also submitted a lay statement from O.B., dated in August 2006, which attested to witnessing the Veteran being treated with pain killers for a back injury in service, following a night jump exercise. Additionally, the Veteran has reported having a chronic back and right elbow disorder since service, per his Board hearing testimony.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran is able to report symptoms, but not make causation determinations. 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994). As such, he is able to testify as to the claimed symptoms of a back disorder and a right elbow disorder in service.  No VA examination has been provided in regards to either of those disorders.

There is currently no medical evidence clearly addressing whether the Veteran currently has a back disorder or right elbow disorder, and whether either is due to and/or has continued since service. The Board finds that a VA examination is warranted to determine whether the Veteran currently suffers from any diagnosed back disorder or right elbow disorder that is etiologically related to his service. 

The Veteran was also not provided an adequate VA examination in regards to his claims for service connection for bilateral knee disorders, for the following reasons. The May 2005 VA examiner found the Veteran to only have pain of unknown etiology.  The May 2007 VA examiner provided a contradictory diagnosis, as follow: "No evidence of pathology of any joint. Minimal patellofemoral chondromalacia."  The examiner then opined that it is less likely than not that his bilateral knee condition to the parachute jumps or shrapnel wound in service, but he did not provide an explanation as to how he reached this opinion.  A July 2007 VA MRI noted a current disorder of right knee oblique undersurface tear of the posterior horn of the medial meniscus and low grade chondromalacia, and in the May 2011 Board hearing the Veteran reported that he has diagnosed disorders of both knees.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The RO/AMC should request a new VA medical opinion to address these claims.

The Board also finds that the last VA medical records associated with the claims file were from October 2007 and that the record indicates that the Veteran receives continuing treatment from VA. The Board further noted that the RO attempted to obtain records from the VA RO in Jacksonville for the period of 1990-2000, as indicated in a June 2008 VA Form 10-7131. A July 2008 response from the VA medical center (VAMC) in Jacksonville reported that there was no treatment from 1999-2000. However, the Board notes that the original request covered a 10 year period, not just a one year period. Additionally, the Jacksonville VAMC indicated that the Veteran did have records from the VAMC Daytona Beach Florida. The record does not indicate that either the appropriate Jacksonville VAMC or Daytona Beach VAMC records have been obtained. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review. 

The record also indicates that VA has lost the Veteran's service treatment records over the course of his appeal. A December 6, 2007 letter from the RO indicates that the Veteran received a copy of his records prior to VA's losing his service treatment records. Given the nature of the current claim, the RO/AMC should attempt to locate or otherwise reconstitute the Veteran's service treatment records, first by again requesting that the Veteran provide copies of such records, and, if necessary, from all alternative sources and. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1. A Statement of the Case shall be issued to the Veteran concerning the claims of service connection for headaches and a right ankle disorder. The Veteran shall be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records (1) from October 2007 to the present, (2) records from the Jacksonville VAMC from 1990-1999, and (3) records from the Daytona Beach, Florida VAMC. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. The RO/AMC shall attempt to obtain all of the Veteran's service treatment records, and shall request copies of the records from the Veteran himself. If no service records can be found, have been destroyed, or are otherwise deemed to be unavailable, the RO/AMC shall make every reasonable attempt to obtain specific confirmation of that fact. 

The Veteran shall also be notified of that information and provided notice as to his right to support his claim by submitting alternate sources of evidence, including service medical personnel statements, or lay evidence, such as "buddy" affidavits or statements. 

4. After any requested records have been associated with the claims file, the RO/AMC shall schedule the Veteran for a VA audio examination by an appropriate medical professional to determine the current extent and severity of his bilateral hearing loss. 

The examiner's findings shall specifically include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles. The Veteran's claims file must be made available to the examiner for review in connection with the examination.

5. After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any back, right elbow, and/or knee(s) disorder(s) found to be present. 

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any back, right elbow, and/or knee(s) disorder(s) found to be present had its onset in, was aggravated by, or is otherwise related to service. 

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorders, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

6. When the development requested has been completed, the issues remaining on appeal before the Board shall again be reviewed by the RO/AMC on the basis of the additional evidence. If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


